 

CASCADE BANCORP

 

2008 PERFORMANCE INCENTIVE PLAN

As amended

 

1.           PURPOSE; TYPES OF AWARDS.

 

The purpose of the Cascade Bancorp 2008 Performance Incentive Plan is to
attract, motivate and retain employees and independent contractors of the
Company, any Subsidiary or Affiliate and non-employee directors of the Company,
any Subsidiary or any Affiliate. The Plan is also designed to encourage share
ownership by such persons, thereby aligning their interest with those of the
Company’s shareholders and to permit the payment of compensation that qualifies
as other performance based compensation under Section 162(m) of the Code.
Pursuant to the provisions hereof, there may be granted Options (including
“incentive stock options” and “non-qualified stock options”), and Other
Stock-Based Awards, including but not limited to Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights and Other Cash-Based Awards.

 

The 2008 Performance Incentive Plan shall become effective as of January 1,
2008.

 

2.           DEFINITIONS. For purposes of the Plan, the following terms shall be
defined as set forth below:

 

(a)          “Adoption Date” means the date that the Plan was adopted by the
Board.

 

(b)          “Affiliate” means an affiliate of the Company, as defined in Rule
12b-2 promulgated under Section 12 of the Exchange Act.

 

(c)          “Award” means individually or collectively, a grant under the Plan
of Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards
or Other Cash-Based Awards.

 

(d)          “Award Terms” means any written agreement, contract, notice or
other instrument or document evidencing an Award.

 

(e)          “Board” means the Board of Directors of the Company.

 

(f)          “Cause” shall have the meaning set forth in the Grantee’s
employment or other agreement with the Company, any Subsidiary or any Affiliate,
if any, provided that if the Grantee is not a party to any such employment or
other agreement or such employment or other agreement does not contain a
definition of Cause, then Cause shall have the meaning set forth in the Award
Terms.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(h)           “Committee” means the Compensation Committee of the Board. Unless
otherwise determined by the Board, the Committee shall be comprised solely of
directors who are (a) “non-employee directors” under Rule 16b-3 of the Exchange
Act, (b) “outside directors” under Section 162(m) of the Code, and (c) who
otherwise meet the definition of “independent directors” pursuant to the
applicable requirements of any national stock exchange upon which the Stock is
listed. Any director appointed to the Committee who does not meet the foregoing
requirements shall recuse himself or herself from all determinations pertaining
to Rule 16b-3 of the Exchange Act and Section 162(m) of the Code.

 

(i)          “Company” means Cascade Bancorp, a corporation organized under the
laws of the state of Oregon, or any successor corporation.

 

(j)          “Covered Employee” shall have the meaning set forth in Section
162(m)(3) of the Code.

 

Page 1

 

 

(k)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.

 

(l)          “Fair Market Value” shall be the closing sales price per share of
Stock for the date of grant on the principal securities exchange on which the
Stock is traded or, if there is no such sale on the relevant date, then on the
last previous day on which a sale was reported; if the Stock is not listed for
trading on a national securities exchange, the fair market value of Stock shall
be determined in good faith by the Board.

 

(m)          “Grantee” means a person who, as an employee or independent
contractor of or non-employee director with respect to the Company, a Subsidiary
or an Affiliate, has been granted an Award under the Plan. The term “Grantee”
also includes an entity that receives an award, as described in Section 4(c), in
lieu of the Award being granted to a non-employee director who was appointed to
the Board by the Award recipient.

 

(n)          “ISO” means any Option designated as and intended to be and which
qualifies as an incentive stock option within the meaning of Section 422 of the
Code.

 

(o)          “NQSO” means any Option that is designated as a nonqualified stock
option or which does not qualify as an ISO.

 

(p)          “Option” means a right, granted to a Grantee under Section 6(b)(i),
to purchase shares of Stock. An Option may be either an ISO or an NQSO.

 

(q)          “Other Cash-Based Award” means a cash-based Award granted to a
Grantee under Section 6(b)(iv) hereof, including cash awarded as a bonus or upon
the attainment of Performance Goals or otherwise as permitted under the Plan.

 

(r)          “Other Stock-Based Award” means an Award granted to a Grantee
pursuant to Section 6(b)(iv) hereof, that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Stock, each of which may be subject to the attainment of Performance Goals
or a period of continued employment or other terms and conditions as permitted
under the Plan.

 

(s)          “Performance Award” shall mean any right granted under Section 6(d)
of the Plan. The Committee is hereby authorized to grant Performance Awards to a
Grantee subject to the terms of the Plan. A Performance Award granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock and Restricted Stock Units), other securities,
other Awards or other property and (ii) shall confer on the holder thereof the
right to receive payments, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be certified by the Committee.
Performance Awards denominated in Shares (including, without limitation,
Restricted Stock and Restricted Stock Units) that are granted to a Grantee who
may be a Covered Employee and that are intended to be “qualified performance
based compensation” within the meaning of Section 162(m), to the extent required
by Section 162(m), shall be conditioned solely on the achievement of one or more
objective Performance Goals established by the Committee within the time
prescribed by Section 162(m), and shall otherwise comply with the requirements
of Section 162(m).

 

Page 2

 

 

(t)          “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or in any combination,
applied on a corporate, subsidiary, division, business unit or line of business
basis: sales, revenue, costs, expenses (including expense efficiency ratios and
other expense measures), earnings (including one or more of net profit after
tax, gross profit, operating profit, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), shareholder return
(including total shareholder return relative to an index or peer group), stock
price, growth of loans and deposits, number of customers or households, economic
value added, cash generation, cash flow, unit volume, working capital, market
share, cost reductions and strategic plan development and implementation. Such
goals may reflect absolute entity or business unit performance or a relative
comparison to the performance of a peer group of entities or other external
measure of the selected performance criteria. Pursuant to rules and conditions
adopted by the Committee on or before the 90th day of the applicable performance
period for which Performance Goals are established and while performance
relating to such Performance Goal(s) remains substantially uncertain within the
meaning of Section 162(m) of the Code, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: material asset write-downs;
litigation or claim judgments or settlements; changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
severance, contract termination and other costs related to exiting certain
business activities; and gains or losses from the disposition of businesses or
assets or from the early extinguishment of debt.

 

(u)          “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture,
or trust.

 

(v)           “Plan” means this Cascade Bancorp 2008 Performance Incentive Plan,
as amended from time to time.

 

(w)          “Restricted Stock” means an Award of shares of Stock to a Grantee
under Section 6(b)(ii) that is subject to certain restrictions and to a risk of
forfeiture.

 

(x)           “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iii) of the Plan to receive shares of Stock or cash subject to
certain restrictions and to a risk of forfeiture.

 

(y)           “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 

(z)           “Stock” means shares of common stock of the Company.

 

(aa)         “Stock Appreciation Right” means an Award that entitles a Grantee
upon exercise to receive in cash the excess of the Fair Market Value of the
Stock underlying the Award over the base price established in respect of such
Stock.

 

(bb)         “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

 

3.          ADMINISTRATION.

 

(a)          The Plan shall be administered by the Committee or, at the
discretion of the Board. In the event the Board is the administrator of the
Plan, references herein to the Committee shall be deemed to include the Board.
The Board may from time to time appoint a member or members of the Committee in
substitution for or in addition to the member or members then in office and may
fill vacancies on the Committee however caused. Subject to applicable law, the
Board or the Committee may delegate to a sub-committee or individual the ability
to grant Awards to employees who are not subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised.

 

Page 3

 

 

(b)          The decision of the Committee as to all questions of interpretation
and application of the Plan shall be final, binding and conclusive on all
persons. The Committee shall have the authority in its discretion, subject to
and not inconsistent with the express provisions of the Plan, to administer the
Plan and to exercise all the power and authority either specifically granted to
it under the Plan or necessary or advisable in the administration of the Plan,
including without limitation, the authority to grant Awards, to determine the
persons to whom and the time or times at which Awards shall be granted, to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions, and
Performance Goals relating to any Award; to determine Performance Goals no later
than such time as required to ensure that an underlying Award which is intended
to comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, accelerated (including upon a “change in
control”), exchanged, or surrendered; to make adjustments in the terms and
conditions (including Performance Goals) applicable to Awards; to construe and
interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of the
Award Terms (which need not be identical for each Grantee); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award Terms granted hereunder in the
manner and to the extent it shall deem expedient to carry the Plan into effect
and shall be the sole and final judge of such expediency. No Committee member
shall be liable for any action or determination made with respect to the Plan or
any Award.

 

4.          ELIGIBILITY.

 

(a)          Awards may be granted to officers, employees, independent
contractors and non-employee directors of the Company or of any of the
Subsidiaries and Affiliates; provided, that (i) ISOs may be granted only to
employees (including officers and directors who are also employees) of the
Company or any of its “related corporations” (as defined in the applicable
regulations promulgated under the Code) and (ii) Awards may be granted only to
eligible participants who are not employed by the Company or a Subsidiary if
such employees perform substantial services for the Company or a Subsidiary.

 

(b)          No ISO shall be granted to any employee of the Company or any of
its Subsidiaries if such employee owns, immediately prior to the grant of the
ISO, stock representing more than 10% of the voting power or more than 10% of
the value of all classes of stock of the Company or a Subsidiary, unless the
purchase price for the stock under such ISO shall be at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, shall
not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.

 

(c)          Notwithstanding anything in the Plan to the contrary, if an
individual non-employee director serves on the Board because he or she was
appointed by an entity (the “appointing entity”) that has the right to appoint a
non-employee director to the Board, and if as part of the non-employee
director’s relationship with the appointing entity all Awards must flow to the
appointing entity, then at the election of the non-employee director any Awards
that would otherwise be granted to him or her may, at the discretion of the
Board, be granted directly to the appointing entity, provided the Award does not
increase the appointing entity’s ownership in the Company above 24.5%.

 

5.          STOCK SUBJECT TO THE PLAN.

 

(a)          Stock Subject to the Plan. The maximum number of shares of Stock
reserved for the grant or settlement of Awards under the Plan (the “Share
Limit”) shall be (a) 6,000,000 shares of Stock, plus (b) the number of shares of
Stock which have been reserved but not issued under the Company’s 2002 Equity
Incentive Plan, plus (c) any shares of Stock returned to the Company’s 2002
Equity Incentive Plan after the effective date of this Plan as a result of
expiration, cancellation, or forfeiture of awards issued under such plan, and
shall be subject to adjustment as provided herein. Such shares may, in whole or
in part, be authorized but unissued shares or shares that shall have been or may
be reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan.

 

Page 4

 

 

(b)          Adjustments. Except as provided in an Award Term or as otherwise
provided in the Plan, in the event of any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Stock, or other
property), recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, recapitalization, combination, repurchase, or share
exchange, or other similar corporate transaction or event, the Committee shall
make such equitable changes or adjustments as it deems necessary or appropriate
to any or all of (i) the number and kind of shares of Stock or other property
(including cash) that may thereafter be issued in connection with Awards or the
total number of Awards issuable under the Plan, (ii) the number and kind of
shares of Stock or other property issued or issuable in respect of outstanding
Awards, (iii) the exercise price, grant price or purchase price relating to any
Award, (iv) the Performance Goals and (v) the individual limitations applicable
to Awards; provided that, with respect to ISOs, any adjustment shall be made in
accordance with the provisions of Section 424(h) of the Code and any regulations
or guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

 

6.          SPECIFIC TERMS OF AWARDS.

 

(a)          General. Subject to the terms of the Plan and any applicable Award
Terms, (i) the term of each Award shall be for such period as may be determined
by the Committee, and (ii) payments to be made by the Company or a Subsidiary or
Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Stock or other property, and may be made in
a single payment or transfer, in installments, or, subject to the requirements
of Section 409A of the Code on a deferred basis.

 

(b)          Awards. The Committee is authorized to grant to Grantees the
following Awards, as deemed by the Committee to be consistent with the purposes
of the Plan. The Committee shall determine the terms and conditions of such
Awards, consistent with the terms of the Plan.

 

(i)          Options. The Committee is authorized to grant Options to Grantees
on the following terms and conditions:

 

(A)         The Award Terms evidencing the grant of an Option under the Plan
shall designate the Option as an ISO or an NQSO.

 

(B)         The exercise price per share of Stock purchasable under an Option
shall be determined by the Committee, but in no event shall the exercise price
of an Option per share of Stock be less than the Fair Market Value of a share of
Stock as of the date of grant of such Option. The purchase price of Stock as to
which an Option is exercised shall be paid in full at the time of exercise;
payment may be made in cash, which may be paid by check, or other instrument
acceptable to the Company, or, with the consent of the Committee, in shares of
Stock, valued at the Fair Market Value on the date of exercise (including shares
of Stock that otherwise would be distributed to the Grantee upon exercise of the
Option), or if there were no sales on such date, on the next preceding day on
which there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made pursuant to a broker-assisted cashless
exercise procedure. Any amount necessary to satisfy applicable federal, state or
local tax withholding requirements shall be paid promptly upon notification of
the amount due. The Committee may permit the minimum amount of tax withholding
to be paid in shares of Stock previously owned by the employee, or a portion of
the shares of Stock that otherwise would be distributed to such employee upon
exercise of the Option, or a combination of cash and shares of such Stock.

 

Page 5

 

 

(C)         Options shall be exercisable over the exercise period (which shall
not exceed ten years from the date of grant), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Terms;
provided that, the Committee shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate.

 

(D)         Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Options granted to such Grantee,
to the extent that they are exercisable at the time of such termination, shall
remain exercisable for such period as may be provided in the applicable Award
Terms, but in no event following the expiration of their term. The treatment of
any Option that is unexercisable as of the date of such termination shall be as
set forth in the applicable Award Terms.

 

(E)         Options may be subject to such other conditions, as the Committee
may prescribe in its discretion or as may be required by applicable law.

 

(ii)          Stock and Restricted Stock.

 

(A)         The Committee may grant Awards of Stock and Restricted Stock under
the Plan, subject to such restrictions, terms and conditions, as the Committee
shall determine in its sole discretion and as shall be evidenced by the
applicable Award Terms. The vesting of a Restricted Stock Award granted under
the Plan may be conditioned upon the completion of a specified period of
employment or service with the Company or any Subsidiary or Affiliate, upon the
attainment of specified Performance Goals, or upon such other criteria as the
Committee may determine in its sole discretion.

 

(B)         The Committee shall determine the purchase price (if any) to be paid
by the Grantee for each share of Restricted Stock or unrestricted stock or
Restricted Stock Units subject to the Award. The Award Terms with respect to
such stock award shall set forth the amount (if any) to be paid by the Grantee
with respect to such Award and when and under what circumstances such payment is
required to be made.

 

(C)         Except as provided in the applicable Award Terms, no shares of Stock
underlying a Restricted Stock Award may be assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such shares of Stock have vested
in accordance with the terms of such Award.

 

(D)         If and to the extent that the applicable Award Terms may so provide,
a Grantee shall have the right to vote and receive dividends on Restricted Stock
granted under the Plan. Unless otherwise provided in the applicable Award Terms,
any Stock received as a dividend on or in connection with a stock split of the
shares of Stock underlying a Restricted Stock Award shall be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.

 

(E)         Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock granted to such
Grantee shall be subject to the terms and conditions specified in the applicable
Award Terms.

 

(F)         The Company shall not be required to issue stock certificates
representing Restricted Stock awarded to a Grantee until the restricted period
related to such shares has lapsed. If any stock certificates representing
Restricted Stock awarded under this Plan are issued prior to the lapse of the
restricted period, such stock certificate shall bear an appropriate legend
referring to such restrictions. Such certificates may be retained by the Company
during the restricted period.

 

(iii)        Restricted Stock Units.

 

(A)         The Committee may grant Awards of Restricted Stock Units to
Grantees, subject to such restrictions, terms and conditions, as the Committee
shall determine in its sole discretion and as shall be evidenced by applicable
Award Terms. The vesting of a Restricted Stock Unit granted under the Plan may
be conditioned upon the completion of a specified period of employment or
service with the Company or any Subsidiary or Affiliate, upon the attainment of
specified Performance Goals, or upon such other criteria as the Committee may
determine in its sole discretion.

 

Page 6

 

 

(B)         The Committee shall have the authority to accelerate the settlement
of any outstanding award of Restricted Stock Units at such time and under such
circumstances as it, in its sole discretion, deems appropriate, subject
compliance with the requirements of Section 409A of the Code.

 

(C)         Unless otherwise provided in the applicable Award Terms or except as
otherwise provided in the Plan, upon the vesting of a Restricted Stock Unit
there shall be delivered to the Grantee, as soon as practicable following the
date on which such Award (or any portion thereof) vests, that number of shares
of Stock equal to the number of Restricted Stock Units becoming so vested.

 

(D)          Subject to compliance with the requirements of Section 409A of the
Code, Restricted Stock Units may provide the Grantee with the right to receive
dividend equivalent payments with respect to Stock actually or notionally
subject to the Award, which payments may be either made currently or credited to
an account for the Grantee, and may be settled in cash or Stock, as determined
by the Committee. Any such settlements and any such crediting of dividend
equivalents may be subject to such conditions, restrictions and contingencies as
the Committee shall establish, including the reinvestment of such credited
amounts in Stock equivalents.

 

(E)         Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock Units granted
to such Grantee shall be subject to the terms and conditions specified in the
applicable Award Terms.

 

(iv)        Other Stock-Based or Cash-Based Awards.

 

(A)          The Committee may grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under Section 6(iv) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, Stock, other Awards, notes or other
property, as the Committee shall determine, subject to any required corporate
action.

 

(B)         With respect to a Covered Employee, the maximum value of the
aggregate payment that any Grantee may receive with respect to Other Cash-Based
Awards pursuant to this Section 6(b)(iv) in respect of any annual performance
period is $5,000,000 and for any other performance period in excess of one year,
such amount multiplied by a fraction, the numerator of which is the number of
months in the performance period and the denominator of which is twelve. No
payment shall be made to a Covered Employee prior to the determination by the
Committee that the Performance Goals have been attained. The Committee may
establish such other rules applicable to the Other Stock- or Cash-Based Awards
to the extent not inconsistent with Section 162(m) of the Code.

 

(C)         Payments earned in respect of any Cash-Based Award may be decreased
or, with respect to any Grantee who is not a Covered Employee, increased in the
sole discretion of the Committee based on such factors as it deems appropriate.

 

7.          GENERAL PROVISIONS.

 

(a)          Nontransferability, Deferrals and Settlements. Unless otherwise
determined by the Committee or provided in an Award Term or set forth below, but
in accordance with the Code and any applicable laws, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative. Any Award shall be null and void and
without effect upon any attempted assignment or transfer, except as herein
provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition,
attachment, divorce, trustee process or similar process, whether legal or
equitable, upon such Award. The Committee may permit Grantees to elect to defer
the issuance of shares of Stock or the settlement of Awards in cash under such
rules and procedures as established under the Plan to the extent that such
deferral complies with Section 409A of the Code and any regulations or guidance
promulgated thereunder. Notwithstanding the foregoing but subject to applicable
law, the Committee in its sole discretion may grant transferable NQSOs that,
upon becoming fully vested and exercisable, may be transferred to a third-party
pursuant to a transfer process approved or established up by the Company.

 

Page 7

 

 

(b)          No Right to Continued Employment. Nothing in the Plan or in any
Award granted or any Award Terms, promissory note or other agreement entered
into pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or the
applicable Award Terms or to interfere with or limit in any way the right of the
Company or any such Subsidiary or Affiliate to terminate such Grantee’s
employment or service.

 

(c)          Cancellation and Rescission of Awards. The following provisions of
this Section 7(c) shall apply to Awards granted to Grantees. The Committee or
the Board, in its sole discretion, may cancel, rescind, forfeit, suspend or
otherwise limit or restrict any unexpired Award at any time if the Grantee
engages in “Detrimental Activity” (as defined below). Furthermore, in the event
a Grantee engages in Detrimental Activity at any time prior to or during the six
months after any exercise of an Award, lapse of a restriction under an Award or
delivery of Common Stock pursuant to an Award, such exercise, lapse or delivery
may be rescinded until the later of (i) one year after such exercise, lapse or
delivery or (ii)one year after such Detrimental Activity. Upon such rescission,
the Company at its sole option may require the Grantee to (i) deliver and
transfer to the Company the shares of Stock received by the Grantee upon such
exercise, lapse or delivery, (ii) pay to the Company an amount equal to any
realized gain received by the Grantee from such exercise, lapse or delivery,
(iii) pay to the Company an amount equal to the market price (as of the
exercise, lapse or delivery date) of the Stock acquired upon such exercise,
lapse or delivery minus the respective price paid upon exercise, lapse or
delivery, if applicable or (iv) pay the Company an amount equal to any cash
awarded with respect to an Award. The Company shall be entitled to set-off any
such amount owed to the Company against any amount owed to the Grantee by the
Company. Further, if the Company commences an action against such Grantee (by
way of claim or counterclaim and including declaratory claims), in which it is
preliminarily or finally determined that such Grantee engaged in Detrimental
Activity or otherwise violated this Section 7(c), the Grantee shall reimburse
the Company for all costs and fees incurred in such action, including but not
limited to, the Company’s reasonable attorneys’ fees. As used in this Section
6.7, “Detrimental Activity” shall include: (i) the failure to comply with the
terms of the Plan or Award Terms; (ii) the failure to comply with any material
term set forth in the Grantee’s employee agreement; (iii) any activity that
results in termination of the Grantee’s employment for cause; or (iv) the
Grantee being convicted of, or entering a guilty plea with respect to a crime
whether or not connected with the Company.

 

(d)          Cancellation of Restrictions. The Committee or the Board shall have
the authority (and the Award Terms may so provide) to cancel all or any portion
of any outstanding restrictions and conditions prior to the expiration of the
restricted period with respect to all or part of a an Award on such terms and
conditions as the Committee or the Board may deem appropriate. The Awards
authorized under this Plan shall contain such other provisions not inconsistent
with the terms hereof as the Committee or the Board shall deem advisable.

 

(e)          Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations; provided, however, that the amount of tax withholding
to be satisfied by withholding Stock shall be limited to the minimum amount of
taxes, including employment taxes, required to be withheld under applicable
federal, state and local law.

 

Page 8

 

 

(f)          Shareholder Approval; Amendment and Termination. The Plan shall
take effect on the Adoption Date, subject to the requisite approval of a
majority of the shareholders of the Company, which approval must occur within
twelve (12) months of the date that the Plan is adopted by the Board. If such
approval has not been obtained within the twelve (12) month period, all Awards
previously granted, exercised or purchased under the Plan shall be rescinded,
canceled and become null and void. The Board may amend, alter or discontinue the
Plan and outstanding Awards thereunder, but no amendment, alteration, or
discontinuation shall be made that would impair the rights of a Grantee under
any Award theretofore granted without such Grantee’s consent, or that without
the approval of the shareholders (as described below) would, except in the case
of an adjustment as provided in Section 5, increase the total number of shares
of Stock reserved for the purpose of the Plan. In addition, shareholder approval
shall be required with respect to any amendment with respect to which
shareholder approval is required under the Code, the rules of any stock exchange
on which Stock is then listed or any other applicable law. Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
terminate on the tenth anniversary of (i) its Adoption Date or (ii) the date the
Plan is approved by a majority of the shareholders of the Company, whichever is
earlier. No Awards shall be granted under the Plan after such termination date.

 

(g)          No Rights to Awards; No Shareholder Rights. No Grantee shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No Grantee shall have any right to payment
or settlement under any Award unless and until the Committee or its designee
shall have determined that payment or settlement is to be made. Except as
provided specifically herein, a Grantee or a transferee of an Award shall have
no rights as a shareholder with respect to any shares covered by the Award until
the date of the issuance of such shares.

 

(h)          Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

 

(i)          No Fractional Shares. No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(j)          Regulations and Other Approvals.

 

(i)          The obligation of the Company to sell or deliver Stock with respect
to any Award granted under the Plan shall be subject to all applicable laws,
rules and regulations, including all applicable federal and state securities
laws, and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Committee.

 

(ii)         Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

(iii)        In the event that the disposition of Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.

 

Page 9

 

 

(k)          Section 409A. This Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. To
the extent that an Award, issuance and payment is subject to Section 409A of the
Code, it shall be awarded, issued, and paid in a manner that will comply with
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. Any provision of this Plan that would
cause an Award, issuance or payment to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by applicable law).

 

(l)          Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the state of Oregon
without giving effect to the conflict of laws principles thereof.
Notwithstanding anything to the contrary herein, the Committee, in order to
conform with provisions of local laws and regulations in foreign countries in
which the Company or its Subsidiaries operate, shall have sole discretion to (i)
modify the terms and conditions of Awards made to Grantees employed outside the
United States, (ii) establish sub-plans with modified exercise procedures and
such other modifications as may be necessary or advisable under the
circumstances presented by local laws and regulations,; and (iii) take any
action which it deems advisable to obtain, comply with or otherwise reflect any
necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan or any sub-plan established hereunder.

 

Page 10

 